            Case 1:19-cv-03266-JTR                  ECF No. 19        filed 07/13/20       PageID.548 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the_                                        FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                     Eastern District of Washington                     EASTERN DISTRICT OF WASHINGTON


                          BAILEY B.,
                                                                                                          Jul 13, 2020
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Petitioner                              )
                                v.                                   )       Civil Action No. 1:19-CV-3266-JTR
              ANDREW M. SAUL,                                        )
       COMMISSIONER OF SOCIAL SECURITY,                              )


                            Respondent
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Remand, ECF No. 17, is GRANTED. The above-captioned case is REVERSED and
’
              REMANDED to the Commissioner of Social Security for further administrative proceedings pursuant to Order at ECF
              No. 18.
              Plaintiff’s Motion for Summary Judgment, ECF No. 13, is STRICKEN AS MOOT.
              Judgment entered in favor of Plaintiff.

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge            John T. Rodgers                                                  on stipulated motion for remand




Date: July 13, 2020                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Angela Noel
                                                                                          (By) Deputy Clerk

                                                                            Angela Noel
